DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 11/05/2021.  The applicant(s) amended claims 1-3 and 5.

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 

Regarding claim 1, the applicant argues, “However, the above disclosure of Wang does not explicitly disclose or suggest “the server performs wakeword detection to determine the wake-up voice of the wake-up word in the user voice, according to an acoustic feature of the user voice”. Thus, in view of this, the Applicant respectfully submits that Wang does not disclose or suggest the technical features (1) “determining, by the cloud server, the part of the wake-up voice of the wake-up word in the received user voice, according to an acoustic feature of the received user voice” recited in 
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the server performs wakeword detection to determine the wake-up voice of the wake-up word in the user voice, according to an acoustic feature of the user voice) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, considering the prior art combination as a whole, the feature of determining, by the cloud server, the part of the wake-up voice of the wake-up word in the received user voice, according to an acoustic feature of the received user voice is taught by Wang (col. 10, lines 31-43; ‘For example, the server(s) 120a may detect that the wakeword is represented in the first audio data and determine the voice command represented in the first audio data.’; col. 46, lines 40-45; ‘The device 110 and/or the server(s) 120a may include a wakeword detection component 220, an automatic speech recognition (ASR) 250, a natural language understanding (NLU) 260, a command processor 290 and/or a text-to-speech (TTS) component 314 as described above with regard to FIGS. 2-3.’). The wakeword detection component reads on the part of the wake-up voice of the wake-up word. Thus, the arguments are not persuasive.

Regarding claim 1, the applicant further argues, “Further, it can be seen from FIG. 1 of Valentine that the trigger speech recognizer engine 121 and the command 
Considering the prior art as a whole, Wang teaches the cloud server, as mentioned above. Valentine was introduced to teach the feature of two independent speech recognition engines – one for triggers/wakewords and the other for the remainder of the speech input, i.e., commands. For example, the trigger speech recognition recognizes only triggers words and rejects others while the command speech recognition engine does the opposite (par. 0055; ‘For example, the trigger speech recognizer engine 121 may be configured to recognize a trigger word or phrase (while rejecting others), whereas the command speech recognizer engine 125 may be configured to recognize command words or phrases.’). It would have been obvious to incorporate Valentine’s two speech recognition engines into Wang’s cloud server, which has wakeword detection and ASR.

Regarding claim 1, the applicant argues, “Valentine also does not disclose or teach the above technical features (ii), ie., “labeling the determined part of the wake-up voice of the wake-up word with a silence identifier; and ignoring, by the cloud server, the part of the wake-up voice of the wake-up word based on the silence identifier while recognizing only the other parts except the wake-up voice of the wake-up word during voice recognition”.” (Remarks: pg. 8) The Examiner respectfully disagrees.
.

Claim Rejections - 35 USC § 103
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10593328 B1) in view of Valentine et al. (US 20180061409 A1).

Regarding claims 1 and 5, Wang teaches:
“receiving, by a cloud server, a user voice, wherein the user voice comprises a part of a wake-up voice of a wake-up word (‘Alexa’) and other parts except the wake-up voice” (col. 10, lines 31-43; ‘For example, the server(s) 120a may detect that the wakeword is represented in the first audio data and determine the voice command represented in the first audio data.’; col. 46, lines 40-45; ‘The device 110 and/or the server(s) 120a may include a wakeword detection component 220, an automatic speech recognition (ASR) 250, a natural language understanding (NLU) 260, a command processor 290 and/or a text-to-speech (TTS) component 314 as described above with regard to FIGS. 2-3.’);
of the wake-up word in the received user voice, according to an acoustic feature of the received user voice” (col. 10, lines 31-43; ‘For example, the server(s) 120a may detect that the wakeword is represented in the first audio data and determine the voice command represented in the first audio data.’; col. 12, lines 11-23; ‘Instead, incoming audio (or audio data) is analyzed to determine if specific characteristics of the audio match preconfigured acoustic waveforms, audio signatures, or other data to determine if the incoming audio "matches" stored audio data corresponding to a keyword.’).
While Wang does teach an indicator to ignore incoming wakeword (col. 38, lines 20-53), Wang does not explicitly teach:
“labeling the determined part of the wake-up voice of the wake-up word with a silence identifier” and
“ignoring, by the cloud server, the part of the wake-up voice based on the silence identifier while recognizing only the other parts except the wake-up voice of the wake-up word during voice recognition.”  
In a similar field of endeavor, Valentine teaches:
“labeling the determined part of the wake-up voice of the wake-up word with a silence identifier” and “ignoring, by the cloud server, the part of the wake-up voice based on the silence identifier while recognizing only the other parts except the wake-up voice of the wake-up word (‘recognize subsequently-received speech’) during voice recognition” (par. 0055; ‘For example, the trigger speech recognizer engine 121 may be configured to recognize a trigger word or phrase (while rejecting others), whereas the command speech recognizer engine 125 may be configured to recognize command 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s server by incorporating Valentine’s trigger speech recognizer engine and command speech recognize engine in order to allow for the independent optimization of the trigger speech recognizer engine and the command speech recognizer engine such that FAs and FRs may be minimized in both cases based upon the needs of each individual engine, the current noise environment, and/or other factors. (Valentine: par. 0073)

claim 2 (dep. on claim 1) and claim 6 (dep. on claim 5), the combination of Wang in view of Valentine further teaches:
“wherein determining, by the cloud server, the part of the wake-up voice of the wake-up word in the received user voice, according to an acoustic feature of the received user voice, comprises: analyzing, by the cloud server, the received user voice, to determine a part of the received user voice matched with a voice of a pre-stored wake-up word to be the wake-up voice” (Wang: col. 11, lines 46-56; ‘For example, the device 110 may convert input audio 11 into audio data, and process the audio data with the wakeword detection component 220 to determine whether speech is detected, and if so, if the audio data comprising speech matches an audio signature and/or model corresponding to a particular keyword.’).

Regarding claim 3 (dep. on claim 1) and claim 7 (dep. on claim 5), Wang further teaches:
“recognizing, by the cloud server, the received user voice by a decoding algorithm” (Wang: col. 12, lines 24-50; ‘One approach for wakeword detection applies general large vocabulary continuous speech recognition (LVCSR) systems to decode the audio signals, with wakeword searching conducted in the resulting lattices or confusion networks.’).

Regarding claim 4 (dep. on claim 3) and claim 8 (dep. on claim 7), the combination of Wang in view of Valentine further teaches:


Regarding claim 9, the combination of Wang in view of Valentine further teaches:
“A server, comprising: one or more processors; and a storage device, configured to store one or more programs; wherein, when the one or more programs are executed by the one or more processors, the one or more processors implements the method of claim 1” (Wang: col. 2, lines 50-67; ‘The server(s) 120 may include one or more server(s) 120a that are configured to process voice commands and/or one or more server(s) 120b that are configured to enable and/or facilitate communication sessions.’).

Regarding claim 10, the combination of Wang in view of Valentine further teaches:
“A non-transitory computer readable storage medium having a computer program stored thereon that, when executed by a processor, implements the method of claim 1” (Wang: col. 49, lines 13-22; ‘Embodiments of the disclosed system may be implemented as a computer method or as an article of manufacture such as a memory device or non-transitory computer readable storage medium.’).

Conclusion
See PTO-892 for other pertinent prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658